10F-3 Report CGCM International Equity Investments 9/1/2009 through 8/31/2010 Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund Cemex 9/22/2009 Calyon 0.000% Cemex 9/22/2009 HSBC 0.000% Cemex 9/22/2009 JPMorgan 0.001% Cemex 9/22/2009 Santander 0.001% China Longyuan Power. 12/4/2009 UBS 0.012% Longtop Financial Technologies 11/18/2009 Deutsche Bank 0.022% Longtop Financial Technologies 11/18/2009 Janney Montgomery 0.004% Longtop Financial Technologies 11/18/2009 Kaufman Bros. 0.004% Longtop Financial Technologies 11/18/2009 Macquirie Securities 0.004% Longtop Financial Technologies 11/18/2009 Needham & Co., Inc. 0.004% Longtop Financial Technologies 11/18/2009 William Blair 0.004% Mizuho Financial Group 7/14/2010 JPMorgan 0.010%
